Citation Nr: 0020018	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-08 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependent's educational assistance benefits 
under Chapter 35, Title 38, United States Code. 


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO), which held that Chapter 35 dependent's 
educational assistance benefits were not payable for 
enrollment in a program of education not approved for such 
benefit payments.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The "Word Processor" program of education at Los 
Angeles Opportunities Industrialization Center is not 
approved for Chapter 35 purposes.


CONCLUSION OF LAW

The appellant is not entitled to payment of dependent's 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, for enrollment in the "Word Processor" 
program of education at Los Angeles Opportunities 
Industrialization Center.  38 U.S.C.A. §§ 3500, 3535, 3672, 
5107 (West 1991); 38 C.F.R. §§ 21.3002, 21.3130(b), 21.4250 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's widow.  She maintains, in 
substance, that she is entitled to payment of VA dependent's 
educational benefits under Chapter 35 because she had been 
told by her school, the Los Angeles Opportunities 
Industrialization Center, that her course was approved for VA 
purposes, and that VA did not inform her that the course was 
not approved until after she had already completed it.  
Accordingly, a favorable determination is requested.

The Congress has declared that the educational program 
extended to the surviving spouses of veterans who died of 
service-connected disabilities and to spouses of veterans 
with a service-connected total disability permanent in nature 
is for the purpose of assisting them in preparing to support 
themselves and their families at a standard of living level 
which the veteran, but for the veteran's death or service 
disability, could have expected to provide for the veteran's 
family.  38 U.S.C.A. § 3500.  An eligible person shall 
receive the benefits of 38 U.S.C. Chapter 35 while enrolled 
in a course of education offered by an educational 
institution only if such course (1) is approved in accordance 
with the provisions of subchapter I of Chapter 36 of 38 
U.S.C., or (2) is approved for the enrollment of the 
particular individual under the provisions of section 3536 of 
38 U.S.C. Chapter 35.   38 U.S.C.A. § 3535.  

Subpart D of 38 C.F.R. Section 21 applies to the Survivors' 
and Dependents' Educational Assistance Program, unless the 
provisions of a section in that subpart are explicitly 
limited to one or more of the other educational assistance 
programs VA administers.  38 C.F.R. § 21.3002.  Subpart D of 
38 C.F.R. Section 21 provides that a course of education, 
including the class schedules of a resident course (other 
than a flight course) not leading to a standard college 
degree, offered by a school must be approved by the State 
approving agency for the State in which the school is 
located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by the 
Department of Veterans Affairs.  38 C.F.R. § 21.4250.

VA will pay educational assistance at the rate specified in § 
21.3131 (subject to the reductions required by § 21.3132) 
while the eligible person is pursuing an approved program of 
education or training.  38 C.F.R. § 3130(b).

The RO received the appellant's claim for Chapter 35 
dependent's educational assistance benefits in April 1998.  
In May 1998, the RO contacted the Education Liaison Office in 
San Diego, which informed the RO that a "Word Processing" 
program of education at "LA DIC" was not approved.  In 
correspondence to the appellant dated in May 1998, the RO 
informed the appellant that "LA DIC" was not approved, and 
that the State Approving Agency would be informed and would 
contact the school to discuss the requirements for gaining 
approval.  

Correspondence from an official at the Los Angeles 
Opportunities Industrialization Center, received by the RO in 
May 1998, notes that the appellant was a successful graduate 
from a program of education, and that the school had assured 
her at the time of her enrollment that it was approved, based 
on past experience with a former student who had received 
financial benefits from VA.  

Despite this assurance from the school official, in January 
1999 the Education Liaison Office in San Diego again informed 
the RO that an unspecified program of education at "Los 
Angeles Opport. Indust." was not approved.  

The record reflects the RO initially misidentified the 
pertinent educational facility as "LA DIC" when it sought 
approval status of a program of education for the appellant.  
However, this error was corrected in the January 1999 
approval status inquiry.  The legal criteria, as outlined 
above, which bind the VA in the administration of the Chapter 
35 program specifically exclude payment of benefits for a 
training program which has not been approved for the award of 
VA educational benefits.  38 U.S.C.A. § 3535; 38 C.F.R. §§ 
21.3002, 3130(b), 21.4250.  No exceptions have been provided 
in the controlling regulatory provisions and the Board has no 
authority to overturn or disregard this very specific 
limitation of the award of Chapter 35 educational benefits.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2000).

Based on the foregoing, the Board concludes that Chapter 35 
dependent's educational assistance benefits are not payable 
to the appellant for enrollment in the "Word Processor" 
program of education at the Los Angeles Opportunities 
Industrialization Center.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to dependent's educational assistance benefits 
under Chapter 35, Title 38, United States Code, for 
enrollment in the "Word Processor" program of education at 
Los Angeles Opportunities Industrialization Center, is 
denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

